PER CURIAM
This is a dissolution of marriage case in which husband asks that this court substantially modify the trial court’s distribution of the assets of the marital estate. Some modification is in order.
An extended discussion of the facts would not benefit bench or bar. It is enough to say that the length of the marriage (12 years) together with the parties’ thorough commingling of their assets during the marriage, persuades us that the trial court’s decree should be modified by increasing husband’s share of the parties’ property. See, e.g., Pierson and Pierson, 294 Or 117, 653 P2d 1258 (1982); Jenks and Jenks, 294 Or 236, 656 P2d 286 (1982); Frishkoff and Frishkoff, 45 Or App 1033, 610 P2d 831 (1980). Accordingly, the decree is modified as follows:
1. Paragraph 1(a) of the decree is modified by deleting the phrase, “* * * and also subject to a judgment lien in favor of the Respondent in the sum of $15,000.00, without interest thereon, payable in five (5) years from the date of this decree or when said property is sold, whichever shall first occur.”
2. Paragraph 1 of the decree is further modified by adding a subparagraph (g) providing:
“(g) One-half interest in the Hagen Strange Land Sale Contract.”
3. Paragraph (2)(j) of the decree is modified to read:
“(j) One-half interest in the Hagen Strange Land Sale Contract.”
4. Paragraph 3 of the decree is deleted.
In all other respects, the decree is affirmed. Affirmed as modified.